     Case 2:16-cr-00351-KJD-VCF Document 101 Filed 10/06/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4       UNITED STATES OF AMERICA,                           ORDER TRANSFERRING CASES
 5                           Plaintiff
 6           v.                                              Case No. 2:12-cr-00186-APG-VCF
 7       JONTUE MACK,                                        Case No. 2:16-cr-00351-KJD-VCF
 8                           Defendant                       Case No. 2:20-cr-00105-JCM-VCF
 9

10
             Defendant Jontue Mack moves to transfer his three related cases to a single district judge.
11
     He filed the same motion in each of the three cases.1 The United States opposes the motion. The
12
     judges to whom these actions are assigned have reviewed the motion and, exercising their
13
     discretion, find that transfer of these actions to one judge would aid in the efficient disposition of
14
     these cases. See 28 U.S.C. § 137(a).
15
             IT IS THEREFORE ORDERED that defendant Jontue Mack’s motion to transfer is
16
     GRANTED. Case Nos. 2:16-cr-00351-KJD-VCF and 2:20-cr-00105-JCM-VCF are transferred
17
     to Judge Andrew Gordon, but are not consolidated.
18

19

20           KENT J. DAWSON                                 ANDREW P. GORDON
             UNITED STATES DISTRICT JUDGE                   UNITED STATES DISTRICT JUDGE
21           Dated:                                         Dated: October 6, 2020

22

23

24           JAMES C. MAHAN
             UNITED STATES DISTRICT JUDGE
25           Dated:

26

27   1
      ECF No. 157 in 2:12-cr-00186-APG-VCF; ECF No. 97 in 2:16-cr-00351-KJD-VCF; ECF No.
     22 in 2:20-cr-00105-JCM-VCF.
28
